Per Curiam:
Upon the argument at bar the plaintiffs moved to amend the record by adding the names of their wives as co-plaintiffs. The property in dispute was claimed by the plaintiffs in right of their wives, and the necessity of having the names of the latter placed upon the record is obvious. This was a mistake amendable below and here. It is a technical matter. The allowance of the amendment in this court can do the defendant no injury, and we will permit it to be made.
The appeal itself is without merit. The case comes up without an exception to anything, and is in effect a motion for a new trial. There is nothing for us to decide.
Judgment affirmed.